305 S.W.3d 495 (2010)
STATE of Missouri, Respondent,
v.
Darnell BOYD, Appellant.
No. ED 92144.
Missouri Court of Appeals, Eastern District, Division Three.
March 2, 2010.
Jessica Hathaway, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, Terrence M. Messonnier, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.


*496 ORDER
PER CURIAM.
Defendant, Darnell Boyd, appeals from the judgment entered after a jury found him guilty of robbery in the first degree, attempted robbery in the first degree and two counts of armed criminal action. No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed pursuant to Rule 30.25(b).